Case 2:19-bk-20469              Doc 97       Filed 11/27/19 Entered 11/27/19 12:05:34     Desc Main
                                             Document     Page 1 of 3



                  IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                        SOUTHERN DISTRICT OF WEST VIRGINIA

---------------------------------------------------------------

In re                                                                 Chapter 11

WILLIAMSON MEMORIAL HOSPITAL, LLC,                                    Case No. 19-20469

                             Debtor.

---------------------------------------------------------------


                                     NOTICE OF APPEARANCE
                               AND REQUEST FOR SERVICE OF PAPERS

         PLEASE TAKE NOTICE THAT the undersigned hereby appears in the above-captioned

proceeding as counsel to NFS Leasing, Inc. (“NFS”), and requests that pursuant to Rules 2002,

3017(a), 9007, 9010(b) of the Federal Rules of Bankruptcy Procedure, and Section 1109(b) of

the United States Bankruptcy Code, that all notices given or required to be given in connection

with the above-captioned proceedings, and all papers served or required to be served in

connection therewith be given and served upon:

                                       Elizabeth A. Amandus
                                       Jackson Kelly PLLC
                                       500 Lee Street East, Suite 1600
                                       Charleston, West Virginia 25301
                                       Telephone: (304) 340-1090
                                       Facsimile: (304) 340-1080
                                       Email: eamandus@jacksonkelly.com


         PLEASE TAKE FURTHER NOTICE that the foregoing request includes, without

limitation, any and all notices in respect of any application, motion, petition, pleading, request,

complaint, demand, order or any other paper filed in these proceedings whether such notice is

formal or informal, written or oral, and whether transmitted by hand delivery, United States

Mail, email, delivery service, telephone, fax or otherwise.
Case 2:19-bk-20469       Doc 97    Filed 11/27/19 Entered 11/27/19 12:05:34             Desc Main
                                   Document     Page 2 of 3



       This appearance and demand for notice and service of papers is not, and may not be

deemed or construed to be, a consent to jurisdiction of the Bankruptcy Court over NFS. Further,

this appearance and demand for notice and service of papers is not, and may not be deemed or

construed to be, a waiver of any of NFS’s substantive or procedural rights, including without

limitation: (i) NFS’s right to have final orders in non-core matters entered only after de novo

review by a District Court; (ii) NFS’s right to trial by jury in any proceeding so triable herein or

in any case, controversy or proceeding related hereto; (iii) NFS’s right to have the reference

withdrawn by the District Court in any matter subject to mandatory or discretionary withdrawal;

or (iv) any other rights, claims, actions, defenses, set-offs or recoupments, all of which NFS

expressly reserves.

  Dated: November 27, 2019


                                                  /s/ Elizabeth A. Amandus
                                                  Elizabeth A. Amandus (WV No. 11062)
                                                  Jackson Kelly PLLC
                                                  500 Lee Street East, Suite 1600
                                                  Charleston, West Virginia 25301
                                                  Telephone: (304) 340-1000
                                                  Facsimile: (304) 340-1080
                                                  Email: eamandus@jacksonkelly.com

                                                      -   AND –

                                                  Christine E. Devine
                                                  Paul W. Carey
                                                  Mirick, O’Connell, DeMallie
                                                  & Lougee, LLP
                                                  100 Front Street
                                                  Worcester, MA 01608-1477
                                                  Telephone: (508) 860-1628
                                                  Fascimile: (508) 983-6245
                                                  cdevine@mirickoconnell.com
                                                  pcarey@mirickoconnell.com

                                                  Counsel to NFS Leasing, Inc.


                                                 2
Case 2:19-bk-20469   Doc 97   Filed 11/27/19 Entered 11/27/19 12:05:34        Desc Main
                              Document     Page 3 of 3




                                Certification of Service

      I, Elizabeth A. Amandus, hereby certify that the foregoing Notice of Appearance and

Request for Service of Papers was filed and served via the Court’s CM/ECF system on

November 27, 2019.

                                            By: /s/ Elizabeth Amandus
                                                    Elizabeth Amandus




                                           3
